             Case 4:19-cv-03629-YGR Document 32 Filed 09/09/19 Page 1 of 3



 1   Peter R Afrasiabi (SBN 193336)
     pafrasiabi@onellp.com
 2   Deepali A. Brahmbhatt (SBN 255646)
     dbrahmbhatt@onellp.com
 3   ONE LLP
     4000 MacArthur Blvd., East Tower, Suite 500
 4   Newport Beach, CA 92660
     Telephone:     (949) 502-2870
 5   Direct:        (650) 600-1298
     Facsimile:     (949) 258-5081
 6
     John E. Lord (SBN 216111)
 7   jlord@onellp.com
     ONE LLP
 8   9301 Wilshire Blvd., Penthouse Suite
     Beverly Hills, CA 90210
 9   Telephone:     (310) 866-5157
     Facsimile:     (310) 943-2085
10
     Attorneys for Plaintiff
11   Johnny Doe, a minor and through his Guardian, Jane Doe, on
     behalf of himself and all others similarly situated
12
                                    UNITED STATES DISTRICT COURT
13
                                   NORTHERN DISTRICT OF CALIFORNIA
14
15   JOHNNY DOE, a minor, by and through his             Case No. 4:19cv3629-YGR
     Guardian, JANE DOE, on behalf of himself and all
16   others similarly situated,                          DECLARATION OF JANE DOE IN
                                                         SUPPORT OF PLAINTIFF’S OPPOSITION
17                    Plaintiff,                         TO DEFENDANT’S MOTION TO COMPEL
                                                         ARBITRATION, OR IN THE ALTERNATIVE
18          vs.                                          TRANSFER.
19   EPIC GAMES, INC., a North Carolina                  CLASS ACTION
     corporation,
20
                      Defendant.
21
22
23
24
25
26
27
28
                                                                            Case No. 4:19cv3629-YGR
                  DECL. OF DOE ISO OPP’N TO DEF’S MOT. TO COMPEL ARBITRATION OR TRANSFER
                  Case 4:19-cv-03629-YGR Document 32 Filed 09/09/19 Page 2 of 3



 1   I, Jane Doe, hereby declare as follows

 2           1.       I make this Declaration upon personal knowledge and in support of Plaintiff’s Opposition

 3   to Defendant Epic Games, Inc.’s Motion to Compel Arbitration or in the Alternative Transfer (ECF No.

 4   21). I am Plaintiff Johnny Doe’s legal guardian and parent. I am over twenty-one years of age and not

 5   under any legal disability. If called and sworn as a witness, I would testify competently and truthfully as

 6   to the facts in this Declaration.

 7           2.       I reside with my son and Minor Plaintiff, Johnny Doe in this District, i.e., the Northern

 8   District of California, in the San Francisco Bay Area. Johnny downloaded the Fortnite game at issue in

 9   this District; he played the Fortnite game in this District. Any alleged execution of the original and

10   amended EULAs must have occurred in this District.

11           3.       Johnny does not recollect seeing, reading or agreeing to the EULA and I did not see, read,

12   or agree to Defendant’s EULA at the alleged time of Johnny’s acceptance.

13           4.       We also do not recollect, similar to the original EULA, seeing, reading or agreeing to the

14   amended EULA that was allegedly executed on June 7, 2019.

15           5.       I did not authorize him to accept the original EULA or the amended EULA.

16           6.       All acts relating to the dispute including the in-App purchases occurred in this District.

17           7.       Any contract between Johnny and Defendant would have been formed in California, where

18   Johnny was playing the game, including any alleged click through of the EULAs.

19           8.       Johnny has used his own money received from friends or grandparents through gift cards to

20   make in-app purchases.

21           I declare under penalty of perjury under the laws of the United States that the foregoing is true and

22   correct. Executed this 9th day of September, 2019 in California.

23
24
25
                                                                                Jane Doe
26
27
28                                                             1                                   Case No. 4:19cv3629

                    DECL. OF DOE ISO OPP’N TO DEF’S MOT. TO COMPEL ARBITRATION OR TRANSFER
               Case 4:19-cv-03629-YGR Document 32 Filed 09/09/19 Page 3 of 3



 1                                             PROOF OF SERVICE

 2   STATE OF CALIFORNIA, COUNTY OF ORANGE
 3           I am employed in the County of Orange, State of California. I am over the age of 18 and not a
     party to the within action; my business address is 4000 MacArthur Boulevard, East Tower, Suite 500,
 4   Newport Beach, California 92660.
 5          On September 9, 2019, I caused the document(s) listed below to be served to the address(es) and
     by the method of service described as follows:
 6
                             DECLARATION OF JANE DOE IN SUPPORT OF
 7                        OPPOSITION TO DEFENDANT’S MOTION TO COMPEL
                          ARBITRATION, OR IN THE ALTERNATIVE TRANSFER
 8
        Jeffrey S. Jacobson; jeffrey.jacobson@dbr.com
 9      Ryan M. Salzman; ryan.salzman@dbr.com
10      DRINKER BIDDLE & REATH LLP
        1800 Century Park East, Suite 1500
11      Los Angeles, CA 90067

12      Attorneys for Defendant Epic Games, Inc.
13
14
     [ x]    (BY E-SERVICE) I electronically transmitted the above-described document(s) using the CM/ECF
15           system for filing, which will transmit the document electronically to all registered participants as
             identified on the Notice of Electronic Filing, and paper copies have been served on those indicated
16           as non-registered participants on this date.

17           I declare that I am employed in the office of a member of the bar of this court at whose direction
     the service was made.
18
             Executed on September 9, 2019 at Newport Beach, California.
19
20
21
22
23
24
25
26
27
28                                                           2                                  Case No. 4:19cv3629

                 DECL. OF DOE ISO OPP’N TO DEF’S MOT. TO COMPEL ARBITRATION OR TRANSFER
